The plaintiff recovered a judgment for $44.18 before a justice of the peace, and the defendant appealed. There was a trial de novo in the Superior Court, where the jury found a verdict for the plaintiff, and a judgment was entered accordingly. At the same term of the Superior Court the defendant moved for a new trial, whereupon the judge ordered that the motion be continued until the next term, and that the judgment be stricken out, and that the plaintiff be allowed to take the deposition of a certain witness. At the next term the judge granted a new trial, and the plaintiff appealed.
We are of opinion that under sec. 236 of C. C. P., subsec. 4, the judge should have passed on the motion for a new trial at the term at which the trial was had, and had no right to decide on it at a subsequent term, He is expressly forbidden to do so by the section cited. One reason for this rule is that at the trial term the evidence will be fresh in the judge's memory; and another is that a party having a        (310) verdict should not be unreasonably delayed of his judgment.
PER CURIAM. The judgment granting a new trial is reversed, and the plaintiff will have judgment in this Court.
Cited: Beck v. Bellamy, 93 N.C. 133; S. v. Bennett, ib., 505; Clemmonsv. Field, 99 N.C. 401.